DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes this is being treated as a non-specialized function and no disclosure of an algorithm is required.  Therefore, any known prior art device that performs the claimed function would apply.

In the interest of compact prosecution, Examiner notes the term "display unit" does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because structure, in the form of a display, is recited to perform the function.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malzbender (USPN 7046221).

	With respect to claim 1, Malzbender teaches a field-sequential-color display device sequentially driving a plurality of color fields divided from any one frame of a plurality of frames (Figs. 1-2 and 9-11 and Col. 6, line 33-Col. 7, line 16 teach a field-sequential-color display), comprising; 
a component calculating a second field brightness-correction-value of a second color field based on a first field transition-brightness-value transferred from a first color field (Fig. 1, item 34 and Fig. 9, item 74 and Fig. 11 and Col. 7, lines 31-58 and Col. 12, line 66-Col. 13, line 51 determine/calculate an adjustment/correction for the second color field in the overlap); and 
a display unit controlling the second color field based on the second field brightness-correction-value (Figs. 1 and 9, item 30 and Col. 6, lines 33-Col. 7, line 58 and Col. 12, line 66-Col. 13, line 51).
However, Malzbender fails to expressly teach “a processor calculating a second field brightness-correction-value of a second color field based on a first field transition-brightness-value transferred from a first color field” (emphasis added).
Examiner takes Official Notice that processors and their usage in the display art to calculate display values and control display devices are well known in the art.
Malzbender teaches a base process/product of a display device with field brightness-correction-values which the claimed invention can be seen as an improvement in that the display includes a processor calculating a second field brightness-correction-value of a second color field based on a first field transition-brightness-value transferred from a first color field.  Official Notice teaches a known technique of processors and their usage in the display art to calculate display values and control display devices that is comparable to the base process/product.
Official Notice’s known technique of processors and their usage in the display art to calculate display values and control display devices would have been recognized by one skilled in the art as applicable to the base process/product of Malzbender and the results would have been predictable and resulted in a processor calculating a second field brightness-correction-value of a second color field based on a first field transition-brightness-value transferred from a first color field which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
		
With respect to claim 2, Malzbender in view of Official Notice teaches the field-sequential-color display device of claim 1, discussed above, wherein the processor calculates a second field correction-brightness-value by calculating the first field transition-brightness-value in which a portion of first field brightness-values of the first color field are transferred to a brightness-value of a second color field with a second field brightness-value corresponding to a second field color-value of the second color field (Malzbender, Fig. 11 and Col. 12, line 66-Col. 13, line 51 determine/calculate an adjustment/correction for the second color field in the overlap.  Examiner notes the overlap from the prior field is the first field transition-brightness-value that transfers to a second color field), and calculates the second field brightness-correction-value by referring to at least one of the second field brightness-value and the second field correction-brightness-value (Malzbender, Fig. 11 and Col. 12, line 66-Col. 13, line 51 determine/calculate an adjustment/correction for the second color field in the overlap.  Examiner notes the correction value is based on the original second field brightness-value and the term “referring” is subject to a reasonably broad interpretation including the teachings of Malzbender).

With respect to claim 3, Malzbender in view of Official Notice teaches the field-sequential-color display device of claim 2, discussed above, wherein the display unit outputs a field brightness-value corresponding to the calculated second field brightness-correction-value to the second color field (Malzbender, Figs. 1 and 9, item 30 and Col. 6, lines 33-Col. 7, line 58 and Col. 12, line 66-Col. 13, line 51.  Examiner notes the term “corresponding” is subject to a reasonably broad interpretation and includes the teachings of Malzbender).

With respect to claim 8, Malzbender in view of Official Notice teaches the field-sequential-color display device of claim 1, discussed above, wherein the processor simultaneously receives all of a plurality of color-values corresponding to a plurality of color fields (Malzbender, Fig. 1 and Col. 6, line 59-Col. 7, line 58 teach the entire video data is received), and calculates all of a plurality of field brightness-correction-values corresponding to the plurality of field color-values, respectively (Malzbender, Figs. 1 and 11 and Col. 6, line 59-Col. 7, line 58 and Col. 12, line 66-Col. 13, line 51 teach determining/calculating the correction values before display driving), and the display unit sequentially outputs field brightness-values corresponding to the plurality of field brightness-correction-values, respectively (Malzbender, Figs. 1 and 11 and Col. 6, line 59-Col. 7, line 58 and Col. 12, line 66-Col. 13, line 51 teach the display data is sequentially output in field sequential mode).

With respect to claim 9, Malzbender in view of Official Notice teaches the field-sequential-color display device of claim 8, discussed above, further comprising: 
a storage unit storing the plurality of field brightness-correction-values (Malzbender, Figs. 1, 9 and 11 and Col. 13, lines 10-36 teach adjustment of overlap.  Although not expressly disclosed, the system inherently requires some type of storage to maintain the information between the time of determination and the time of subsequent driving), 
wherein the display unit sequentially outputs the field brightness-values corresponding to the plurality of field brightness-correction-values stored in the storage unit (Malzbender, Figs. 1 and 11 and Col. 6, line 59-Col. 7, line 58 and Col. 12, line 66-Col. 13, line 51 teach the display data is sequentially output in field sequential mode.  This would include usage of the overlap adjustment discussed above).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malzbender (USPN 7046221) in view of Kobiki et al. (USPN 2010/0123696).
With respect to claim 4, Malzbender in view of Official Notice teaches the field-sequential-color display device of claim 2, discussed above.
However, Malzbender in view of Official Notice fail to expressly teach wherein a brightness response curve of the display has a non-linear characteristic.
Kobiki teaches a known technique using a non-linear brightness response curve in a display (Fig. 5 and paragraph [0044]).
Malzbender in view of Official Notice teaches a base process/product of a display which the claimed invention can be seen as an improvement in that a brightness response curve of the display has a non-linear characteristic.  Kobiki teaches a known technique of using a non-linear brightness response curve in a display that is comparable to the base process/product.
Kobiki’s known technique of using a non-linear brightness response curve in a display would have been recognized by one skilled in the art as applicable to the base process/product of Malzbender in view of Official Notice and the results would have been predictable and resulted in a brightness response curve of the display having a non-linear characteristic which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	
Allowable Subject Matter
Claims 5-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches overdriving a field sequential display and using a prior brightness field to modify a transitional brightness of a subsequent field (see Toyotaka et al. USPN 2021/0096409).  The prior art of record further teaches adjusting field sequential display brightness in the transition segment (see Malzbender USPN 7,046,221).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “the field-sequential-color display device of claim 2, wherein a predetermined field transition-brightness-value corresponding to a portion of the first field brightness-values of the first color field is transferred to the second field brightness-value of the second color field, and the processor calculates the second field correction-brightness-value by using the predetermined field transition-brightness-value” (claim – 5 emphasis added); and
“the field-sequential-color display device of claim 9, wherein the storage unit separately stores a predetermined field transition-brightness-value transferred to the field brightness-value of the second color field as a portion of the first field brightness-values of the first color field, and the processor reads the predetermined field transition-brightness-value stored in the storage unit and calculates the plurality of field brightness-correction-values” (claim – 10 emphasis added).

Claims 6 and 7 are dependent on claim 5 and objected to as allowable for substantially the same reasons, discussed above.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Eo et al. (USPN 2017/0206689) teaches a display with a processor;
Huang et al. (USPN 2013/0342430), Arai et al. (USPN 2008/0259099), Itoh et al. (USPN 2005/0156843) and Ishihara (USPN 2014/0049573) teaches a field sequential display; and
Toyotaka et al. (USPN 2021/0096409) teaches overdriving a field sequential display.  Examiner notes overdriving uses a prior brightness field to modify a transitional brightness of a subsequent field.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623